      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 1 of 9



                    United States District Court
                      District of Massachusetts

                                    )
Nicholas Perras,                    )
                                    )
            Plaintiff,              )
                                    )
            v.                      )     Civil Action No.
                                    )     19-11321-NMG
Trane U.S., Inc. et al.,            )
                                    )
            Defendant.              )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from an employment dispute between

Nicholas Perras (“Perras” or plaintiff”) and his former employer

Trane U.S. Inc. (“Trane”).     Perras alleges that Trane failed to

pay him earned commissions in violation of the Massachusetts

Wage Act, M.G.L. c. 149, §§ 148, 150.       In addition to Trane, the

complaint names as defendants Donald Simmons and Richard

Daudelin, President and Treasurer of Trane, respectively

(collectively “the individual defendants”).        Pending before the

Court is the motion of the individual defendants to dismiss for

lack of personal jurisdiction pursuant to Fed. R. Civ. P.

12(b)(2).    For the following reasons, that motion will be

allowed.




                                  -1-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 2 of 9



I.   Background and Procedural History

     Trane is a Delaware corporation engaged in the business of

selling heavy equipment.    Its principal place of business is in

Davidson, North Carolina but it maintains offices globally and

employs over 25,000 people.     The individual defendants are both

domiciled in North Carolina.

       From August, 2011, until February, 2019, Perras was

employed as an Account Manager selling heavy equipment at

Trane’s Massachusetts office.     His employment contract provided

that he was to be paid on a commission basis, after the

equipment he sold was shipped and the client invoice generated.

Perras alleges that Trane failed to compensate him properly for

sales made as part of three projects and avers he is owed at

least $64,000 in unpaid commissions.

     Perras filed this action in Suffolk Superior Court in May,

2019, against defendants Trane, Simmons and Daudelin.         He

alleges that, pursuant to the Wage Act, Simmons and Daudelin are

liable to him as President and Treasurer in their individual

capacities.   In June, 2019, the defendants removed the case to

this Court, invoking the Court’s diversity jurisdiction. 28

U.S.C. § 1332.   In September, 2019, the individual defendants

filed the instant motion.

     In November, 2019, Magistrate Judge Judith Dein granted the

plaintiff’s motion for limited jurisdictional discovery and

                                  -2-
         Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 3 of 9



allowed the plaintiff to serve the individual defendants with

interrogatories related to personal jurisdiction.           The

individual defendants provided their responses in December,

2019.


II.     Motion to Dismiss for Lack of Personal Jurisdiction

        A. Legal Standard

        On a motion to dismiss for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2), the plaintiff bears the

burden of showing that the Court has authority to exercise

jurisdiction over defendants. Cossart v. United Excel Corp., 804

F.3d 13, 18 (1st Cir. 2015).        Where, as here, the Court decides

a motion to dismiss for lack of personal jurisdiction without

first holding an evidentiary hearing, the Court applies the

“prima facie” standard of review and takes the plaintiff’s

        properly documented evidentiary proffers as true and
        construe[s] them in the light most favorable to
        [plaintiff’s] jurisdictional claim.

A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016).      A plaintiff cannot, however, rely on “unsupported

allegations” and “must put forward evidence of specific facts to

demonstrate jurisdiction exists.” Id. (internal citations

omitted).




                                     -3-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 4 of 9



          1. Personal Jurisdiction in Diversity Cases

     In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8

(1st Cir. 2009).   As such, to make a prima facie showing of

personal jurisdiction in diversity cases, the plaintiff must

demonstrate that the exercise of jurisdiction 1) is permitted by

the Massachusetts long-arm statute, M.G.L. c. 223A § 3, and 2)

comports with the Due Process Clause of the Fourteenth Amendment

of the United States Constitution by showing that each defendant

has “sufficient contacts” with Massachusetts. Sawtelle v.

Farrell, 70 F.3d 1381, 1387 (1st Cir. 1995).

     The Court’s jurisdiction may be either “specific” or

“general.” United States v. Swiss Am. Bank, 274 F.3d 610, 618

(1st Cir. 2001).   Specific jurisdiction requires a “demonstrable

nexus” between the claims of the plaintiff and the defendant’s

contacts in the forum state. Id.      Such contacts must demonstrate

that the defendant “purposeful[ly] avail[ed] [itself] of the

privilege of conducting activities in the forum state.” Noonan

v. Winston Co., 135 F.3d 85, 90 (1st Cir. 1998).        General

jurisdiction, on the other hand, exists when the defendant has

engaged in “continuous and systematic activity, unrelated to the

suit, in the forum state.” Swiss Am. Bank, 274 F. 3d at 618.



                                  -4-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 5 of 9



          2. Massachusetts Long-Arm Statute

     The Massachusetts long-arm statute provides, in relevant

part, that a court may exercise personal jurisdiction


     over a person, who acts . . . as to a cause of action in
     law or equity arising from the person’s (a) transacting any
     business in this commonwealth [or] (b) contracting to
     supply services or things in this commonwealth. . . .

M.G.L. c. 223A, § 3.

     The requirements of the Massachusetts long-arm statute are

substantially similar to (although potentially more restrictive

than) those imposed by the Due Process Clause of the Fourteenth

Amendment. See Copia Commc’ns, LLC v. AMResorts, L.P., 812 F.3d

1, 4 (1st Cir. 2016) (noting that “[r]ecently, however, we have

suggested that Massachusetts’s long-arm statute might impose

more restrictive limits on the exercise of personal jurisdiction

than does the Constitution”). See also Baskin-Robbins

Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016).

     B. Application to the Individual Defendants

       1. Massachusetts Long-Arm Statute

     A court may exercise personal jurisdiction over a defendant

under the Massachusetts long-arm statute when a claim arises

from the defendant “transacting any business in [the]

commonwealth.” Mass. Gen. Laws c. 223A, § 3(a).        This requires



                                  -5-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 6 of 9



the plaintiff to show that 1) the defendant attempted to

participate in the Commonwealth’s economic life and 2) the

transacted business was a “but for” cause of the alleged harm.

Tatro v. Manor Care, Inc., 625 N.E.2d 549, 552-53 (Mass. 1994).

     Plaintiff asserts that by virtue of their roles as high-

ranking executives and because the Wage Act states that

corporate officers may be individually liable for violations,

the individual defendants satisfy the long-arm statute.

Additionally, Perras points to the fact that Simmons has 1)

visited Trane’s Massachusetts office twice in the past 10 years

(once before he was President and once after Perras was

terminated), 2) conducts a quarterly conference call which the

Vice President & General Manager, New England attends (along

with over 150 other employees) and 3) was informed when Perras

was terminated for cause demonstrates that jurisdiction over the

corporate defendants coheres with the long-arm statute.

     Although “the term transacting is construed broadly...[and]

the volume of business transacted need not be substantial”

Perras has not identified sufficient contacts of the individual

Defendants with Massachusetts to satisfy the first requirement.

King v. Prodea Sys., Inc., No. CV 19-10016-NMG, 2019 WL 7039747,

at *3 (D. Mass. Dec. 20, 2019)(citations and internal quotations

omitted).



                                  -6-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 7 of 9



     Since 2011, Simmons has made two isolated visits to Trane’s

Massachusetts office; one in either 2011 or 2012 and one in July

2019, after Perras was terminated.      He also conducts a quarterly

conference call with all Trane’s District General Managers and

Vice Presidents which the Vice President and General Manager,

New England (who is located in Massachusetts) attends.         These

contacts do not, without more, constitute “transacting”

business. Id.   In addition, neither contact related in any way

to the alleged Wage Act violation to satisfy the second

requirement of the long-arm statute.

     Moreover, that Simmons was informed by Human Resources

about Perras’ termination does not confer jurisdiction.         Perras

was terminated after he allegedly engaged in serious misconduct.

Simmons did not play a role in the termination but as an

executive he was notified post-hoc of the misconduct

allegations.

     For his part, during the time of plaintiff’s employment,

Daudelin did not 1) visit the Massachusetts office, 2) have any

specific contact with that office or 3) have any involvement

with the hiring, termination or wage decisions in Massachusetts.

Finally, the corporate defendants never had any personal

interaction with the plaintiff.




                                  -7-
      Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 8 of 9



     Plaintiff’s reliance on the defendants’ status as officers

of a corporation that transacts business in the Commonwealth is

unavailing.   As this Court recently noted,


     an individual’s status as a corporate officer is
     insufficient to establish the minimum contacts required to
     subject the individual to personal jurisdiction in a
     foreign forum.

King, 2019 WL 7039747, at *6; See also M-R Logistics, LLC v.

Riverside Rail, LLC, 537 F. Supp. 2d 269, 279 (D. Mass. 2008)

(“[I]t is axiomatic that jurisdiction over the individual

officers of a corporation may not be based on jurisdiction over

the corporation.” (internal quotations omitted)).        Although

individuals acting in their official capacity are not immune

from suit in their individual capacity, “more than mere

participation” in the affairs of the corporation is required.

King, 2019 WL 7039747, at *6.

     For purposes of exercising personal jurisdiction over a

corporate officer, the inquiry is whether the individual was a

“primary participant” in the alleged wrongdoing. Calder v.

Jones, 465 U.S. 783, 790 (1984). This analysis requires

consideration of whether the individual “derived personal

benefit” or acted beyond the scope of his or her employment with

respect to contacts with the forum state.       M-R Logistics, LLC,

537 F. Supp. 2d at 280.



                                  -8-
         Case 1:19-cv-11321-NMG Document 31 Filed 05/20/20 Page 9 of 9



     Plaintiff fails to allege any facts to show that either

Simmons or Daudelin participated at all in the alleged failure

to pay Perras’ commissions.        Neither Simmons nor Daudelin was

involved in negotiating or completing any of the three sales

projects that make up the substance of the plaintiff’s complaint

nor were they involved in his termination.          Nor has Plaintiff

demonstrated that either of the corporate defendants acted

beyond of the scope of his duties or derived any personal

benefit from the alleged wrongdoing.

     Accordingly, this Court lacks personal jurisdiction over

the individual defendants.


                                    ORDER


     For the foregoing reasons, the motion of the individual

defendants to dismiss (Docket No. 12) is ALLOWED.



So ordered.


                                            /s/ Nathaniel M. Gorton______
                                            Nathaniel M. Gorton
                                            United States District Judge


Dated:     May 20, 2020




                                     -9-
